DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1, lines 5-6: “an upper and a lower rows” should be corrected to - -upper and lower rows- - ;
Claim 8, lines 4-5: “an upper and a lower rows” should be corrected to - -upper and lower rows- - 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 9,871,318).
Regarding claim 1: Wang teaches an electrical connector 100 comprising: a metallic cover 61; an insulative frame 62 molded inside the metallic cover 61 (Col. 3, lines 18-20); a metal injection molded (MIM) support (at 1c and 3; Fig. 9) and a contact module 10 received by the MIM support (see Figs. 9-10), the contact module having a rear base (at 1a; Fig. 9), a front tongue (at 2; Fig. 9), and an upper and a lower rows of contacts 2 extending through the base and exposing to two opposite faces of the tongue (see Fig. 2), the MIM support having a pair of side arms (at 3; Fig. 6) flanking the two rows of contacts (see Fig. 6); and an insulator 7 molded outside the MIM support and the contact module and secured to the insulative frame 62 (see Fig. 10).  
Regarding claim 5: Wang teaches all the limitations of claim 1 and further teaches wherein the metallic cover 61 is metal injection molded (Col. 3, lines 53-55).  
Regarding claim 6: Wang teaches all the limitations of claim 1 and further teaches wherein each of the pair of side arms has a latching notch (see Fig. 7).  
Regarding claims 8, 11-12: The rejection of method claims 8, 11-12 mirror that of apparatus claims 1, 5-6 respectively, given the apparatus is considered inseparable from the method of making the apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,871,318), in view of Chen (US 2005/0142927).
Regarding claim 2: Wang teaches all the limitations of claim 1 and further teaches wherein the insulator 7 is connected to the insulative frame 62 (see Fig. 10).  
	Wang does not explicitly teach wherein the insulator is welded to the insulative frame.
	Chen teaches wherein an insulator 21 is welded to an insulative frame 20 (see Fig. 2 and Para. 0030).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the insulator is welded to the insulative frame as taught by Chen into the electrical connector of Wang in order to achieve the advantage of securely attaching two components together.
Regarding claim 3: Wang, in view of Chen, teaches all the limitations of claim 2.
	Wang does not explicitly teach wherein the insulative frame has a vertical wall defining a rear face, and the insulator has a front rib ultrasonic welded to the rear face.  
	Chen teaches wherein the insulative frame 20 has a vertical wall defining a rear face (at 2011; Fig. 2), and the insulator 21 has a front rib 211 ultrasonic welded to the rear face (see Fig. 2 and Para. 0030).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the insulative frame has a vertical wall defining a rear face, and the insulator has a front rib ultrasonic welded to the rear face as taught by Chen into the electrical connector of Wang in order to achieve the advantage of securely attaching two components together.
Regarding claim 4: Wang, in view of Chen, teaches all the limitations of claim 2.
	Wang does not explicitly teach wherein a groove is defined between the insulative frame and the metallic cover, and the insulator has a front rib ultrasonic welded in the groove.  
	Chen teaches wherein a groove 2011 is defined between the insulative frame 20, and the insulator 21 has a front rib 211 ultrasonic welded in the groove (Para. 0030 and Fig. 2).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a groove is defined between the insulative frame and the metallic cover, and the insulator has a front rib ultrasonic welded in the groove as taught by Chen into the electrical connector of Wang in order to achieve the advantage of securely attaching two components together.
Regarding claims 9-10: The rejection of method claims 9-10 mirror that of apparatus claims 2-3 respectively, given the apparatus is considered inseparable from the method of (making/using) the apparatus.
Claims 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,871,318), in view of Lai (US 2016/0093974).
Regarding claim 7: Wang teaches all the limitations of claim 1.
Wang does not explicitly teach further comprising a rear sealing element to seal between the insulator and the insulative frame.  
Lai teaches comprising a rear sealing element 300 to seal between an insulator 400 and an insulative frame 100 (see Fig. 7).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with further comprising a rear sealing element to seal between the insulator and the insulative frame as taught by Lai into the electrical connector of Wang in order to achieve the advantage of further providing a waterproof connector.
Regarding claim 13: The rejection of method claim 13 mirror that of apparatus claim 7, given the apparatus is considered inseparable from the method of making the apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on connectors comprising multiple insulative and metallic components assembled together. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833